DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, along with claims 2-12, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to require wherein the completion fluid is placed into the wellbore to displace a drilling fluid and wherein the completion fluid is allowed to remain in the wellbore.  The Examiner acknowledges [0027] of the specification as filed discloses wherein the completion fluid may displace the drilling fluid from the wellbore and later states wherein the completion fluid may be placed into the wellbore and allowed to remain in the wellbore during completion.  As such, the specification does not describe i. - leaving the completion fluid in the wellbore, for example, indefinitely, as would be encompassed by the current language of independent claim 1.  Additionally, it is the position of the Office that the specification as filed also does not explicitly disclose ii.- wherein the completion fluid does indeed displace the drilling fluid from the wellbore while also being allowed to remain in the wellbore as a single embodiment.  As such, the amendments to require such in independent claim 1 are considered new matter.  The specification as filed does explicitly suggest displacing a drilling fluid from the wellbore while providing for a completion fluid that is static/remaining in the wellbore.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to require the treatment fluid as a completion fluid, wherein the completion fluid is placed into the wellbore to displace a drilling fluid from the wellbore, wherein the completion fluid is allowed to remain in the wellbore.  Dependent claim 2 recites “circulating the oil-based treatment fluid in the wellbore while extending the wellbore into a subterranean formation with a drill bit.”  Based on the specification as filed, [0029], it appears a drill bit is used in embodiments wherein the oil-based treatment fluid is a drilling fluid/drill-in fluid, and not in embodiments when used as a completion fluid.  As such, the use of a drill bit in claim 2 with the newly claimed completion fluid of claim 1 appears to be new matter.  Additionally, based on Applicant’s arguments with respect to Davidson on page 8 of the remarks filed 02/23/22, Applicant asserts Davidson teaches away from allowing the completion fluid to remain in the wellbore by teaching circulating the composition when used as a completion fluid.  As such, it appears dependent claim 2 wherein it is required to circulate the oil-based treatment fluid is in contrast to what Applicant intends to accomplish in independent claim 1, i.e., allow the completion fluid to remain in the wellbore.  Such circulation of claim 2 does not appear to be disclosed in the specification as filed as occurring when the completion fluid is allowed to remain in the wellbore, and, therefore, is also considered new matter.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 26 has been amended to require wherein the bromide brine comprises a calcium bromide brine in an amount up to 99 wt% based on a total weight of the aqueous internal phase.  This amount is not explicitly supported or defined within the specification as filed, and, as such, is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 2-12, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the oil-based completion fluid” and “the completion fluid" in the last two lines thereof.  There is insufficient antecedent basis for this limitation in the claim.  Within line 2 of the claim, Applicant previously recites “an oil-based treatment fluid as a completion fluid.”  As such, it is unclear if the fluid being referred to throughout the claim is indeed the same fluid since inconsistent terminology is used.  Furthermore, within the dependent claims, Applicant refers to “the oil-based treatment fluid” and/or “the treatment fluid.”  Consistent terminology throughout claim 1, along with its dependents, is advised in order to more clearly define the fluid which is being referred to.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 has been amended to require the treatment fluid as a completion fluid, wherein the completion fluid is placed into the wellbore to displace a drilling fluid from the wellbore, wherein the completion fluid is allowed to remain in the wellbore.  Dependent claim 2 recites “circulating the oil-based treatment fluid in the wellbore while extending the wellbore into a subterranean formation with a drill bit.”  Based on Applicant’s arguments with respect to Davidson on page 8 of the remarks filed 02/23/22, Applicant asserts Davidson teaches away from allowing the completion fluid to remain in the wellbore by teaching circulating the composition when used as a completion fluid.  As such, it appears dependent claim 2 wherein it is required to circulate the oil-based treatment fluid is in contrast to what Applicant intends to accomplish in independent claim 1, i.e., allow the completion fluid to remain in the wellbore.  Therefore, it is unclear as to how the treatment fluid can be allowed to circulate and extend the wellbore while also being allowed to remain in the wellbore as now required in independent claim 1. 
Claims 22-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 recites the limitation "the bromide brine.”  There is insufficient antecedent basis for this limitation in the claim since ‘a bromide brine’ was deleted from claim 21, upon which claim 22 depends.
Claim 23 recites the limitation "the true crystallization temperature reduction additive.”  There is insufficient antecedent basis for this limitation in the claim since ‘a true crystallization temperature reduction additive’ was deleted from claim 21, upon which claim 23 depends.
Claim 24 recites the limitation "the true crystallization temperature reduction additive.”  There is insufficient antecedent basis for this limitation in the claim since ‘a true crystallization temperature reduction additive’ was deleted from claim 21, upon which claim 24 depends.
Claim 25 recites the limitation "the bromide brine.”  There is insufficient antecedent basis for this limitation in the claim since ‘a bromide brine’ was deleted from claim 21, upon which claim 25 depends.
Claim 26 recites the limitation "the bromide brine.”  There is insufficient antecedent basis for this limitation in the claim since ‘a bromide brine’ was deleted from claim 21, upon which claim 26 depends.
Claim 26 recites the limitation "the aqueous internal phase.” There is insufficient antecedent basis for this limitation in the claim since ‘an aqueous internal phase’ was deleted from claim 21, upon which claim 26 depends.  
Claim 28 recites the limitation "aqueous internal phase” with respect to the ratio of phases of the invert emulsion.  There is insufficient antecedent basis for this limitation in the claim since ‘an aqueous internal phase’ was deleted from claim 21, upon which claim 28 depends.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2017/0145284 – cited previously) in view of Nalepa et al. (US 2017/0233630 – cited previously).
With respect to independent claim 1, Davidson et al. discloses a method comprising:
providing an oil-based treatment fluid as a completion fluid in the form of an invert emulsion comprising an aqueous internal phase and an oil external phase ([0014]; claim 14, wherein the application is a completion application selected from a group that includes the internal brine phase of an oil-based gravel packing fluid),
wherein the aqueous internal phase comprises a bromide ([0012], wherein bromide is suggested as included in the aqueous phase) brine ([0009]),
wherein the brine has a density within the range as claimed ([0009]); 
	wherein the aqueous internal phase is solids free ([0016], wherein it is noted “solids-free” is meant that the amount and type of solids, if present, are configured to not interfere with the application of the fluid in the completion application – since gravel included in a completion gravel packing fluid would not interfere with the application of the fluid as it is indeed accomplishing the application of the fluid, such a gravel packing fluid is considered to be “solids-free” as claimed); and
	placing the oil-based completion fluid into a wellbore to displace a drilling fluid from the wellbore, wherein the completion fluid is allowed to remain in the wellbore ([0014], wherein the oil-based completion fluid would follow a drilling fluid since a gravel packing fluid is placed after drilling, thereby displacing any potential remaining drilling fluid and, further provided for at least a portion of the fluid to be “allowed” to remain in the wellbore, i.e., as a component of the gravel pack; [0016], wherein the completion fluid is circulated within the well, and, thus, allowed to remain within the well, i.e., wellbore, during at least the circulation thereof within the well).  Alternatively, since the reference suggests the use of the fluid as a spacer used to clean/wash a casing, as well as wherein the brine may be used as an internal phase of oil based completion fluids, and/or micro-emulsion clean-up spacer brine phases ([0015]), it would have been obvious to one having ordinary skill in the art to try an oil based completion fluid in the form of an invert emulsion spacer/wash fluid in order to remove the drilling fluid from the wellbore and clean the well therewith while circulated within the wellbore, i.e., while allowed to remain in the wellbore.  
	Davidson et al. discloses the internal phase as comprising a high density brine, as noted above, wherein certain salts including bromide salts may be included therein, as well as wherein such can be present in amounts up to about 75% based ([0012]).  The reference, however, fails to explicitly provide for wherein aqueous internal phase comprises a bromide brine and a true crystallization temperature reduction additive as claimed.  
	Nalepa et al. teaches high density aqueous fluids that can be used in drilling operations ([0002]; [0006]), wherein such high density aqueous fluids comprise bromide brines having a high density and low crystallization temperature so as to prevent formation of precipitates in the higher density brine which can form in certain environments due to the relatively high true crystallization temperatures of the brine ([0003]).  The reference additionally suggests densities of such brines as 14.3 lbs/gal or more ([0007]; [0026]), wherein the total amount of bromide salt may be in the range of 45-65 wt % ([0021]), wherein further, a true crystallization temperature reduction additive is included therewith so as to prevent the formation of such precipitates ([0007]; [0013]).  
	Since Davidson et al. and Nalepa et al. suggests high density aqueous brines that have overlapping densities, wherein both suggest overlapping amounts of bromide salts as used therein, it would have been obvious to one having ordinary skill in the art to try the high density aqueous brine of Nalepa et al. as the internal phase of the emulsion of Davidson et al. in order to impart the necessary high density to the drilling fluid therewith while also lowering the crystallization temperature of the brine so as to prevent the formation of precipitates that may form when using the fluid in certain environments.  With regard to the brine of Nalepa et al. as solids free, the Examiner notes, Nalepa et al. suggests wherein solids are dissolved in the fluid so as to provide a clear brine ([0043]; [0093]), and, as such, appears to suggest a solids free fluid.  Additionally, in view of the disclosure of Davidson et al. to provide for a solids free fluid, one of ordinary skill would recognize the desire to provide for such in the method of Davidson et al. in view of Nalepa et al. in order to prevent any interference from such during the operation conducted therewith.
	With respect to dependent claim 3, Davidson et al. suggests wherein completion fluids are placed in a well to facilitate a final operation prior to the start of production, such as setting screens and production liners, packers, valves, etc. as such fluids control the well should such hardware fail ([0003]).  Therefore, although silent to the inventive method as further comprising running a downhole tool into the treatment fluid in the wellbore, since Davidson et al. suggests, in general, wherein downhole tools are known to be run into completion fluids in the art, as well as wherein the fluid of the invention may be used as a completion fluid, it would have been obvious to one having ordinary skill in the art to run a tool such as a setting screen, production liner, packer, valve, etc., into the completion fluid of Davidson et al. in order to provide control of the well should such hardware fail during placement; Davidson et al. discloses the treatment fluid as used as a completion fluid, and, therefore, it should at least be capable of serving such purposes as completion fluids used in the art.
	With respect to depending claim 4, Davidson et al. suggests the use of the fluid a clean-up spacer and/or casing washing displacement spacers ([0015]), as well as wherein the fluid may form the internal phase of an oil-based gravel packing fluid, which, naturally, would be placed at a time after use of a drilling fluid to drill the well (see rejection of claim 1, above).  As such, it would have been obvious to one having ordinary skill in the art to either replace the drilling fluid disposed in a production tubing disposed in the wellbore with the treatment fluid, i.e., gravel packing fluid, as set forth above in the rejection of claim 1.  Alternatively, since the reference suggests the use of the fluid as a spacer used to clean/wash a casing, as well as wherein the brine may be used as an internal phase of oil based completion fluids, and/or micro-emulsion clean-up spacer brine phases ([0015]), it would have been obvious to one having ordinary skill in the art to try an internal phase as suggested by Davidson et al. in view of Nalepa et al. as the internal phase of an oil based spacer/completion fluid in order to remove the drilling fluid from the wellbore and clean the well therewith.  
	With respect to dependent claim 5, Nalepa et al. suggests wherein the bromide brine comprises at least one brine as claimed ([0017]).
	With respect to dependent claim 10, Davidson et al. discloses wherein the aqueous internal phase is free of zinc and cesium formate ([0004]) and Nalepa et al. further suggests a zinc free brine ([0005]; [0041]), wherein there is no disclosure of the inclusion of cesium formate therein.  As such, it would have been obvious to one having ordinary skill in the art to provide for an aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. that is free of zinc and cesium formate in order to avoid the use of marine pollutants and prohibitively expensive brines since neither reference suggests the intent to use either in the aqueous brine fluids disclosed therein ([0004]).
	With respect to dependent claim 11, Nalepa et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present in an amount between 5-75 weight percent of the total weight of the composition ([0051]).  As such, it is the position of the Office it would have been obvious to provide for the true crystallization temperature reduction additive of Nalepa et al. within the oil-based invert emulsion of Davidson et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2008/0135302 – Zhang ‘302 herein- cited previously).
With respect to dependent claim 2, Davidson et al. discloses circulating the oil-based treatment fluid in the wellbore while drilling the well ([0014]), i.e., extending the wellbore into a subterranean formation.  The reference, however, is silent to wherein the wellbore is extended with a drill bit.  Zhang ‘302 suggests wherein in drilling operations a drilling fluid is used to lubricate the drill bit so as to reduce wear and friction during drilling into the formation ([0011]).  As such, when drilling the wellbore of Davidson et al. with the drilling fluid of Davidson et al. in view of Nalepa et al. as provided for above, it would have been obvious to one having ordinary skill in the art to circulate the fluid in the wellbore and extend the wellbore into the formation with a drill bit as suggested by Zhang ‘302 in order to drill into the formation therewith and create the wellbore/extension thereof.
With respect to depending claim 6, Davidson et al. in view of Nalepa et al. suggests wherein the high density brine may be used as an internal phase of an invert emulsion fluid (claim 14, Davidson, wherein the brine is the internal phase of an oil based gravel packing fluid).  The reference, however, fails to disclose the oil external phase thereof as including a base oil selected from the group as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, ([0064]), wherein exemplary oleaginous fluids used for formulating such include a natural or synthetic oil such as diesel oil, mineral oil, siloxanes and esters ([0028]).  Since Davidson et al. discloses the brine used as an internal phase of invert emulsion fluids and Zhang ‘302 suggests invert emulsion fluids to include a base oil selected from the group as claimed as the oleaginous phase thereof, it would have been obvious to one having ordinary skill in the art to try a base oil such as diesel oil, mineral oil, a siloxane or an ester as the external phase of the invert emulsion fluid of Davidson et al. in view of Nalepa et al. since such are well known in the art as suitable for use in forming suitable continuous phases of invert emulsion fluids.
With respect to dependent claim 7, Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Wooley (US 5,643,858 – cited previously).
With respect to dependent claim 8, Davidson et al. in view of Nalepa et al. suggests the method as set forth above, wherein Nalepa et al. suggests the use of a water soluble inorganic salt as a TCT reduction additive; examples thereof include manganese (II) nitrate ([0051]).  The reference, however, fails to disclose a TCT reduction additive selected from the group as claimed.  
Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17).  
Since Nalepa et al. teaches a water soluble inorganic nitrate salt as used with a calcium bromide brine to act as a true crystallization temperature reducer and Wooley suggests calcium nitrate as achieving the synergistic effect of acting as a TCT when used in combination with calcium bromide, it would have been obvious to one having ordinary skill in the art to try a calcium nitrate TCT as the water soluble inorganic nitrate salt in the method of Davidson et al. in view of Nalepa et al. in order to yield the predictable result of lowering the TCT of the brine therewith.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Pober (US 2017/0073566 – cited previously).
Davidson et al. in view of Nalepa et al. suggests the method as set forth above with respect to independent claim 1 wherein the aqueous fluid may be used as the aqueous phase of an invert emulsion fluid.  The combination, however, fails to disclose wherein the aqueous internal phase further comprise a polyol as claimed.  Pober suggests invert emulsion well fluids that include an external hydrocarbon phase and in internal phased that includes both a polyol and a solution comprising a water soluble salt and water (abstract); the inclusion of the polyol in the internal phase with salt water provides for a more flexible system and can also be environmentally friendly ([0015]).  The inclusion of the polyol is further suggested as useful for providing shale retention values of greater than 90% ([0033]).  Since Davidson et al. in view of Nalepa et al. provides for wherein the aqueous fluid can be used in invert emulsion systems known in the art and Pober suggests the inclusion of a polyol in the internal phase of the invert emulsion, it would have been obvious to one having ordinary skill in the art to further include a polyol in the internal phase of the invert emulsion drilling system of Davidson et al. in view of Nalepa et al. in order to provide for a more flexible system and enhance the use thereof when drilling through a shale formation therewith.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Nalepa et al. as applied to claim 1 above, and further in view of Zhang ‘302 and Wooley.
With respect to dependent claim 12, Nalepa et al. teaches wherein the bromide brine comprises calcium bromide brine ([0034]; [0041]; [0050]); wherein the true crystallization temperature reduction additive comprises a water soluble inorganic nitrate salt ([0041]; [0051]); wherein the true crystallization temperature reduction additive is present in the aqueous internal phase in an amount as claimed ([0051]); and wherein the true crystallization temperature reduction additive reduces the true crystallization temperature of the bromide brine as compared to the bromide brine without inclusion of the true crystallization temperature reduction additive ([0041]).  With further regard to the amount of the true crystallization temperature reduction additive, the Examiner notes, Nalepa et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present in an amount between 5-75 weight percent of the total weight of the composition ([0051]).  As such, it is the position of the Office it would have been obvious to provide for the true crystallization temperature reduction additive of Nalepa et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
Nalepa et al. suggests the use of a water soluble inorganic salt as a TCT reduction additive; examples thereof include manganese (II) nitrate ([0051]).  The reference, however, fails to disclose a TCT reduction additive as comprising calcium nitrate as claimed.  
Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17).  
Since Nalepa et al. teaches a water soluble inorganic nitrate salt as used with a calcium bromide brine to act as a true crystallization temperature reducer and Wooley suggests calcium nitrate as achieving the synergistic effect of acting as a TCT when used in combination with calcium bromide, it would have been obvious to one having ordinary skill in the art to try a calcium nitrate TCT as the water soluble inorganic nitrate salt in the method of Davidson et al. in view of Nalepa et al. in order to yield the predictable result of lowering the TCT of the brine therewith.
	With regard to the invert emulsion, Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion well fluid.  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion well fluids ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Nalepa et al. within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Wooley.
With respect to independent claim 21, Davidson et al. discloses a method comprising:
providing an oil-based treatment fluid in the form of an invert emulsion comprising an aqueous brine internal phase and an oil external phase ([0014], claim 14, wherein an the aqueous brine phase may form the internal phase of an oil based gravel packing fluid),
wherein the aqueous brine internal phase comprises a brine ([0009]) that comprises bromide and nitrate ([0012]); 
wherein the aqueous brine internal phase has a density within the range as claimed ([0009]); 
	wherein the aqueous brine internal phase is solids free ([0016]); and
	placing the oil-based treatment fluid into a wellbore ([0014]).  
	Davidson et al. discloses the internal phase as comprising a high density brine, as noted above, wherein certain salts including bromide salts may be included therein, as well as wherein such can be present in amounts up to about 75% based ([0012]).  The reference, however, fails to explicitly provide for wherein aqueous internal phase comprises a two salt brine of a bromide salt and a nitrate, wherein the nitrate is selected from the group as claimed.  
	 Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51); densities attainable overlap the range as instantly claimed (col. 3, l. 40-51, wherein when converted, the density range of Wooley overlaps the range from at least 14.2-15.36).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17), i.e., solids free.  
Since Davidson et al. discloses a high density brine internal phase that may include both bromide and nitrate salts and Wooley et al. suggests high density brines that allow for a higher density with a lower freezing point, wherein such include calcium bromide and calcium nitrate, it would have been obvious to one having ordinary skill in the art to try substituting the high density brine internal phase of the fluid of Davidson et al. with a brine as suggested by Wooley et al. in order to provide a high density aqueous phase with a lower freezing point so that there is no crystallization therein during use.
	With respect to dependent claim 22, Wooley et al. suggests wherein the bromide brine comprises at least one brine as claimed (col. 3, l. 41-51).
	With respect to dependent claim 23, Wooley et al. suggests wherein the true crystallization temperature reduction additive comprises calcium nitrate (col. 3, l. 40-51- see motivation to combine above).
	With respect to dependent claim 24, Wooley et al. suggests wherein the true crystallization temperature reduction additive comprises a nitrate, and, further, wherein such may be present is typically present in an amount of 12-30% (col. 3, l. 52-62).  As such, it is the position of the Office it would have been obvious to provide for the nitrate of Wooley et al. within the oil-based invert emulsion of Davidson et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
	With respect to dependent claim 25, Wooley et al. discloses wherein the bromide brine comprises a calcium bromide brine (col. 3, l. 40-53).
	With respect to dependent claim 26, Wooley et al. discloses wherein the bromide brine comprises a calcium bromide brine (col. 3, l. 40-53).  Although silent to the amount thereof 
as about 80-99 weight% based on a total weight of the aqueous internal phase, it is the position of the Office it would have been obvious to provide for the calcium bromide brine in an amount within the range as claimed based on a total weight of the aqueous internal phase since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
With respect to dependent claim 27, Davidson et al. suggests wherein completion fluids are placed in a well to facilitate a final operation prior to the start of production, such as setting screens and production liners, packers, valves, etc. as such fluids control the well should such hardware fail ([0003]).  Therefore, although silent to the inventive method as further comprising running a downhole tool into the treatment fluid in the wellbore, since Davidson et al. suggests, in general, wherein downhole tools are known to be run into completion fluids in the art, as well as wherein the fluid of the invention may be used as a completion fluid, it would have been obvious to one having ordinary skill in the art to run a tool such as a setting screen, production liner, packer, valve, etc., into the completion fluid of Davidson et al. in order to provide control of the well should such hardware fail during placement; Davidson et al. discloses the treatment fluid as used as a completion fluid, and, therefore, it should at least be capable of serving such purposes as completion fluids used in the art.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Wooley as applied to claim 21 above, and further in view of Zhang ‘302.
Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion fluids ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Wooley within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112(a) rejection of claim 26 as set forth in the previous office action have been fully considered and are persuasive.  The rejectionbeen withdrawn.  However, the Examiner notes the 112(b) rejection as now set forth above.
Applicant’s arguments with respect to the rejections of claims 1, 4, 5, 10 and 11 as unpatentable over Davidson in view of Nalepa have been fully considered, but they are not persuasive.  Applicant asserts Davidson is silent regarding a completion fluid in the form of an invert emulsion.  The Examiner notes, however, Davidson discloses in at least claim 14 wherein the application of use is a completion application and the high density brine composition for such an operation encompasses the internal brine phase of an oil-based gravel packing fluid.  Applicant further notes wherein claim 1 is amended to recite “placing the oil-based completion fluid into a wellbore to displace a drilling fluid from the wellbore, wherein the completion fluid is allowed to remain in the wellbore” and asserts Davidson teaches away from such in that the high density brine composition should be circulated when used as a completion fluid.  The Examiner notes, Davidson clearly suggests the ability of the use of the completion fluid to displace and/or wash drilling mud from the wellbore, as well as wherein such fluids include lost circulation fluids, packer fluids, abandonment fluids, etc., thereby providing for both the ability of the fluid to displace drilling mud and be “allowed” to remain in the well, albeit for at least some time.  The Examiner notes, no explicit time frame is currently required for the allowance of the completion fluid to remain in the well.  Additionally, Davidson discloses the completion fluid as circulating within the well, and, as such when circulating within the well, the fluid is considered to be allowed to remain in the well since it is within the well. 
Applicant asserts Nalepa fails to remedy the deficiencies of Davidson; however, as set forth above, Davidson suggests such elements, and, as such the rejection is maintained.
With regard to the remaining rejections of claims dependent upon claim 1, since Applicant has provided no further arguments with respect thereto, the rejections are maintained on the grounds of record.
Applicant’s arguments with respect to the rejections of claim 21, along with its dependents have been fully considered; Applicant notes the amendments to independent claim 21 and asserts Davidson requires at least one rare earth nitrate salt and amended claim 21 does not.  The Examiner notes, within the rejection of Davidson in view of Wooley as now set forth above, the high density brine of Davidson, i.e., that containing the rare earth nitrate salt, is being replaced/substituted with the high density brine of Wooley et al..  As such, it is the position of the Office the combination as set forth above provides for the features as now presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/31/22